Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors DNB Financial Corporation: We consent to the incorporation by reference in the registration statement on Form S-8 of DNB Financial Corporation, of our report dated June 24, 2014, with respect to the statements of net assets available for benefits of the DNB First 401(k) Retirement Plan as of December 31, 2013 and 2012, and the related statements of changes in net assets available for benefits for the years ended December31,2013 and 2012 and the related supplemental schedule of assets (held at end of year) as of December 31, 2013, which report appears in the December31,2013 annual report on Form 11-K of the DNB First 401(k) Retirement Plan. /s/Fischer Cunnane & Associates Ltd Fischer Cunnane & Associates Ltd Certified Public Accountants June 24, 2014
